DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 12NOV2021 has been entered. No new matter has been entered. Applicant's arguments filed 12NOV2021 have been fully considered but they are not persuasive.
Regarding the arguments, the claim is a device claim, not a method claim. Claim 1 sets forth an ion conducting membrane having a particular shape, which is a tube. BAHAR teaches the membrane. HAMER teaches a membrane in the shape of a tube. It is obvious to one having ordinary skill in the art to modify the membrane of BAHAR to be in the shape of a tube for an improved strength of the membrane. How the membrane is made is insignificant. Furthermore, BAHAR teaches other methods known in the art to bonding the membrane surfaces (C7/L61-64).
CLAIMS ENTERED
The text of any added subject matter must be shown by underlining the added text. 37 C.F.R. 1.121(c)(2). The attached claims clarify the amendments made by the Applicant on 12NOV2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over BAHAR (US RE37307) in view of HAMER (GB 1227961).
Regarding claims 1,4-5,8,10-11, BAHAR teaches an ultra-thin integral composite membrane (title, Figs.) comprising:
a) a composite ion conducting sheet comprising:
i) a permeable support material (expanded polytetrafluoroethylene or PTFE; C4/L13-14; Fig. 1 #4); and

Note that the permeable support is coated on both sides (C13/L33-35).
BAHAR does not teach a tube comprising the composite ion conducting sheet. However, HAMER teaches a process for preparing an osmotic or semi-permeable membrane (title, Figs.) including an ion conducting tube comprising:
a) a composite ion conducting sheet comprising:
i) a permeable support material (porous cylindrical support, e.g. Fig. 2 #14); and
ii) an ion conducting polymer (Fig. 2 #10 made of e.g. cellulose acetate; P3/L12-15) that is coupled to the support material;
b) an overlap area (P3/L70-75; see e.g. Fig. 6 #24) formed by an outer layer of the composite ion conducting sheet over an inner layer of the composite ion conducting sheet;
wherein the overlap areas are bonded areas consisting of the surface layer of ion conducting polymer of the outer layer of the composite ion conducting sheet being bonded to the surface layer of ion conducting polymer of the inner layer of the composite ion conducting sheet in the overlap area to form said ion conducting tube (C4/L76);
c) a length from a first end to a second end (e.g. Fig. 2); and

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify BAHAR’s membrane to be in the shape of a tube as taught by in order to HAMER in order to provide for an inherently strong shape that will support the membrane under pressure (P2/L7-12). The references are combinable, because they are in the same technological environment of membranes. See MPEP 2141 III (G).
Furthermore, the combination of references teaches and/or suggests the modified membrane does not need adhesives for bonding the overlap areas where the ion conducting polymer is on both sides of the membrane (BAHAR C7/L59-64; C13/L61-63; C13/L33-35) and therefore meets the limitation of:
“the overlap areas are bonded areas consisting of the surface layer of ion conducting polymer of the outer layer of the composite ion conducting sheet being bonded directly to the surface layer of ion conducting polymer of the inner layer of the composite ion conducting sheet to form said ion conducting tube;
wherein only the ion conducting polymer forms said bonded area between the outer layer and the inner layer”.
HAMER’s tube inherently has a tube surface area that is the product of an outer circumference of the tube and a length of the tube (geometry). HAMER does not specify the overlap area is no more than 30% or 20% or 10% of a tube surface area.
However, the overlap area has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claims 2-3, BAHAR teaches the thickness of the composite ion conducting sheet is less than 13 microns, which anticipates the claimed range of no more than 25 (or 15) microns (C4/L29-30).
Regarding claim 6, HAMER teaches the ion conducting tube is a longitudinally wrapped tube, wherein the overlap area extends longitudinally along the length of the tube (see the embodiment of Fig. 6).
Regarding claim 7, HAMER teaches the ion conducting tube is a spirally wrapped tube having a wrap angle of the composite ion conducting sheet around the ion conducting tube (see the embodiment of Fig. 5).
Regarding claim 9, BAHAR teaches both anionic and cationic exchange membranes are known in the art (C1/L36-37) and thus it is obvious to one having ordinary skill in the art to substitute one known ion conducting polymer for another for the purpose of having the desired ionic exchange property. See MPEP 2141 III (B).
Regarding claim 12, HAMER teaches a mandrel configured within the tube conduit (P2/L79-81).
Regarding claim 13, HAMER teaches a mandrel, and wherein the ion conducting tube is configured within the mandrel (P2/L104-110; Fig. 2).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MORITA (US 20100258497) discloses a separation membrane element including heat sealing a tubular ePTFE membrane.
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777